Cite as: 572 U. S. ____ (2014)           1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
    JEFFREY BEARD, SECRETARY, CALIFORNIA 

      DEPARTMENT OF CORRECTIONS AND 

        REHABILITATION, PETITIONER v.

             GILBERT R. AGUILAR 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

               No. 13–677.   Decided May 5, 2014


  The petition for a writ of certiorari is denied.
  JUSTICE ALITO, with whom JUSTICE SCALIA joins, dis-
senting from the denial of certiorari.
  I dissent from the Court’s decision to deny certiorari.
See Tolan v. Cotton, ante, p. ___ (ALITO, J., concurring in
the judgment).